                     Case 1:18-mj-01186-JJM Document 1 Filed 10/24/18 Page 1 of 14
AO 106 (Rev. 01/09) Application for a Search Warrant



                                      United States District Court
                                                                    for the

                                                         Western District of New York


               In the Matter of the Search of
         (Briefly describe the property to be searched
          or identify the person by name and address)                             Case No. 18-mj-1186
Location Data Concerning Mobile Telephone Facility
                 (305) 766-7154



                                             APPLICATION FOR A SEARCH WARRANT


        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that there is now concealed on the following person or property
located in the                                  District of           New Jersey                (identify the person or describe property to
be searched and give its location): Location Data Concerning Mobile Telephone Facility (305) 766-7154, as more fully set
                                    forth in Attachment A which is attached hereto and incorporated by reference herein.



          The person or property to be searched, described above, is believed to conceal (ideniif)' the person or describe the
property to be seized): Evidence pertaining to violations of Title 18, U.S.C. §§ 1029(a)(1), 1029(a)(4), and 1344, as more
                        fully set forth in Attachment B which is attached hereto and incorporated by reference herein.


          The basis for the search under Fed. R. Grim. P. 41(c) is (check one or more):
                 sf evidence of a crime;
                 □ contraband, fruits of crime, or other items illegally possessed;
                 □ property designed for use, intended for use, or used in committing a crime;
                 □ a person to be amested or a person who is unlawfully restrained.

          The search is related to a violation of             18    U.S.C. §     1029(a) and 1344 ^ 3^^! (Pg application is based on these
facts:   SEE AFFIDAVIT




           B    Continued on the attached sheet.

           □ Delayed notice of      days (give exact ending date if more than 30 days:                                    ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet



                                                                                               Applicant s^gnalm

                                                                          Michael L. Flamilton, Special Agent, U.S. Secret Service
                                                                                               Printed name and title


Sworn to before me and signed in my presence.


Date:       A/Sa
                                                                                                  Jitelge s signature

City and state: Buffalo, New York                                              JEREMIAH J. MCCARTHY, U.S. Magistrate Judge
                                                                                               Printed name and title
            Case 1:18-mj-01186-JJM Document 1 Filed 10/24/18 Page 2 of 14




                  AFFIDAVIT IN SUPPORT OF SEARCH WARRANT




       I, Michael L. Hamilton, being duly sworn, depose and state:



       1.      I have been employed as a Special Agent with the United States Secret Service

(USSS) since 2017. The USSS is an agency within the Department of Homeland Security

(DHS), which is a department within the executive branch ofthe United States Govemment.

I have received formal training in the investigation of crimes involving Bank Fraud and

Access Device Fraud. I have also received training from the Federal Law Enforcement

Training Center, Glynco Georgia and the United States Secret Service, Beltsville, Maryland.

Prior to my employment with USSS, I served for over seven years in the Department of

Defense as an Army Officer, where I worked multiple intelligence-based investigations

involving crimes against national security.



       2.      I make this affidavit in support of an application for a search warrant for

information associated with a certain cellular telephone assigned call number(305) 766-7154

("the SUBJECT PHONE") that is stored at premises controlled by T-Mobile, a wireless

telephone service provider headquartered at 4 Sylvan Way, Parsippany, NJ 07054. The

information to be searched is described in the following paragraphs and in Attachment A.

This aflhdavit is made in support of an application for a search warrant under 18 U.S.C. §

2703(c)(1)(A) to require T-Mobile to disclose to the government copies of the information

further described in Section I of Attachment B. Upon receipt of the information described in
            Case 1:18-mj-01186-JJM Document 1 Filed 10/24/18 Page 3 of 14




Section I of Attachment B, government-authorized persons will review the information to

locate items described in Section II of Attachment B.




       3.      The statements made in this affidavit are based upon my involvement in this

investigation, as well as information provided to me by other law enforcement officers

involved in this investigation, and upon my training and experience. Because this affidavit is

being submitted for the limited purpose ofseeking a search warrant, I have not included each

and every fact known to me concerning this investigation. I have set forth only the facts that

I believe are necessary to establish probable cause to believe that evidence of violations of

Title 18, United States Code, Sections 1029(a)(1)(production, use, or trafficking in one or

more counterfeit access devices); 1029(a)(4)(production, trafficking, or possession of device-

making equipment); and 1344(bank fraud)exists on the property listed in Attachment A.



                             I. STATUTORY DEFINITIONS


       4.      Pursuant to Title 18, United States Code, Section 1029(e)(1), the term "access

device" means any card, plate, code, account number, electronic serial number, mobile

identification number, personal identification number, or other telecommunications service,

equipment, or instrument identifier, or other means ofaccount access that can be used, alone

or in conjunction with another access device, to obtain money, goods, services, or any other

thing of value, or that can be used to initiate a transfer of funds (other than a transfer

originated solely by paper instrument).
            Case 1:18-mj-01186-JJM Document 1 Filed 10/24/18 Page 4 of 14




       5.      Pursuant to Title 18, United States Code, Section 1029(e)(2), the term

"counterfeit access device" means any access device that is counterfeit, fictitious, altered, or

forged, or an identifiable component of an access device or a counterfeit access device.



       6.      Pursuant to Title 18, United States Code, Section 1029(e)(6), the term "device-

making equipment" means any equipment, mechanism, or impression designed or primarily

used for making an access device or a counterfeit access device.



                   n. THE DSrVESTIGATlON AND FACTUAL BASIS


       7.      On or about October 10, 2018, at approximately 8:03 p.m., JORGE

ALBERTO-ALVAREZ("ALVAREZ") attempted to enter the United States at the Peace

Bridge Port of Entry, located in Buffalo, NY. During a primary inspection by Customs and

Border Patrol(CBP)Officer Kanfeser, ALVAREZ stated that he had visited family in Detroit,

Michigan, and that he was planning to drive back to Chicago, Illinois so that he could fly

back to Miami, Florida. Based on inconsistencies in ALVAREZ'S stated travel itinerary.

Officer Kandefer initiated a trunk inspection. During the inspection. Officer Kandefer

observed a suitcase, and in the suitcase was a small box containing a large quantity ofvarious

credit, debit, and bank cards bearing names other than ALVAREZ. As a result, ALVAREZ

was sent for a secondary inspection and a further search of his vehicle.



       8.      During secondary inspection, CBP Officer Tabone asked ALVAREZ about his

purpose for travel. ALVAREZ stated that he was on a mini vacation, that he traveled by air
            Case 1:18-mj-01186-JJM Document 1 Filed 10/24/18 Page 5 of 14




from Miami to Chicago, and then rented a car and drove to Michigan to attempt to meet up

with a woman he had been communicating with on Facebook.



       9.      During the search of ALVAREZ'S vehicle, Officer Tabone searched a black

backpack in the backseat of the vehicle and discovered various gas station security seals, a

Bluetooth magnetic card reader, a Lenovo Yoga Laptop Computer, and a Samsung Galaxy

89+ cellular telephone. During a search ofthe suitcase in the trunk ofthe vehicle, CBP Officer

LaRosa located sixteen skimming devices, which are electronic communication devises

consistent with those used in ATM skimming schemes. Additionally found was a small tool

kit containing a battery-operated drill, various drUl bits, Allen wrench sets, and pry bars.

Inside the smaU box in the suitcase was discovered a total of90 credit and debit cards. Using

a credit card reader, CBP determined that all of the cards appeared to have various names

and account information encoded on them, and on the reverse side of the card, a four digit

number was written in black marker. A subsequent patdown of ALVAREZ revealed 11

bankcards in his wallet, with 2 of the cards having various names and account information

encoded on them. Additionally located in ALVAREZ'S wallet was a New Jersey driver's

license in the name ofanother individual but containing the photograph ofALVAREZ. Your

affiant has determined that this New Jersey driver's license is counterfeit.



       10.     At approximately 1:02 a.m. on October 11,2018, Special Agent Colafranceschi

with Homeland Security Investigations(HSI)interviewed ALVAREZ in the presence ofCBP

officers. During the interview, ALVAREZ stated that he attempted to meet up with a friend

in Michigan, but after being unable to find her, he decided to enter Canada to visit Niagara
          Case 1:18-mj-01186-JJM Document 1 Filed 10/24/18 Page 6 of 14




Falls, Ontario. When questioned about the items located in his vehicle, ALVAREZ stated he

found the items next to a garbage pile in Miami, Florida. ALVAREZ admitted that he knew

the cards were fraudulent and that he tried to use 3 ofthem at a gas station but was declined.

ALVAREZ stated he used one of the names on the fraudulent cards to obtain a fraudulent

New Jersey driver's license via the intemet. ALVAREZ claimed that his friend in Michigan

was going to buy all ofthe items that were found in his car for $4,000, and that was the reason

for his travel.




        11.       At approximately 3:30 a.m., your affiant was contacted by HSI and was

requested to respond to the Peace Bridge. Upon arrival, HSI informed your affiant that CBF

had conducted a preliminary border search of ALVAREZ'S Samsung Galaxy S9+ cellular

telephone, discovering multiple text messages from an unknown individual. These text

messages contained addresses and photographs of multiple gas stations, including a gas

station that appeared to be in the State of Tennessee. Moreover, HSI informed me that one

of the photographs contained on ALVAREZ'S Samsung phone was a photograph of gas

station security seals, and that according to CBP, the photo appeared to be from

approximately 1 year ago. At that time, I inspected the items seized from ALVAREZ'S

vehicle. In particular, one of the items was a card reader/encoder, which is a device used,

along with a computer, to load electronic data onto the magnetic stripe ofa card. In addition,

I observed 16 internal skimming devices ("skimmers"), and a customized cable, which

appears to have been used to connect the computer to the skimming devices. In reviewing aU

of the credit and debit cards seized, a total of93 cards were found to be counterfeit, meaning

that the account details on the magnetic stripe of the card do not match the embossed
          Case 1:18-mj-01186-JJM Document 1 Filed 10/24/18 Page 7 of 14




information on the card. The account numbers contained on the cards meet the definition of

access devices since those account numbers can be used to obtain money,and the re-encoded

cards that contain account information meet the definition of counterfeit access devices

because they were not issued by the appropriate bank or credit card company. The computer,

card encoder, cables and skimmers are device-making equipment since they are all used to

create counterfeit access devices. The skimmers are used to collect the account numbers. The

cables are used to retrieve the information from the skimmers to the computer. The computer

and the card encoder is used to alter the card's magnetic stripe to become a counterfeit access

device.




       12.    In addition to the counterfeit access devices and manufacturing materials,

ALVAREZ possessed 65 gas station security seals, some of which contained Chevron and

Sunoco gas station logos. Similar skimming schemes utilize telephonic reconnaissance,

similar to the gas station photographs observed on ALVAREZ'S phone, to target specific gas

station pumps.In order to install an intemal skimming device, an individual must destroy the

existing security seal to gain access to the gas pump. After the intemal skimming device is

installed, the individual will replace the destroyed security seal with a counterfeit one, similar

to those found in ALVAREZ'S possession.



       13.     In similar skimming schemes, the computer serves as the data storage center

for compromised credit and debit card information, as well as the conduit for said information

to be transferred onto counterfeit access devices. The computer is often transported directly

to the skimming site, so that the compromised data can be quickly uploaded. At the time of
         Case 1:18-mj-01186-JJM Document 1 Filed 10/24/18 Page 8 of 14




his arrest, ALVAREZ possessed a "Cyber Power" 12 volt car charger with a 120V (three

prong) output. ALVAREZ'S Lenovo Yoga Laptop Computer was the only electronic device

found in the vehicle that was compatible with the "Cyber Power" charger, indicating the

computer was being used/powered inside the vehicle.



       14.    Based on my training and experience, I am familiar with fraudulent schemes to

obtain money using a skimming device. A skimming device is essentially an electronic device

that captures information contained on a credit or debit card, and can be attached on the face

plate of where a card is swiped, or can be placed internally at point of sale terminals more

discreetly capture the payment card data. In particular, I am aware of recent fraudulent

activity at gas stations, where internal skimming devices are installed to capture the payment

card data for cards used purchase gasoline. The information from the skimming device is

usually retrieved physically or remotely using Bluetooth or WiFi. At that point, the

downloaded information can then be transferred onto blank cards, creating "clones" of the

original bankcards.



       15.    Following the arrest of ALVAREZ, investigation revealed that ALVAREZ

booked an airline reservation with Delta Airlines for travel on August 28, 2018, from Los

Angeles, CA, to Seattle, WA,and to Anchorage, AK. Additionally, ALVAREZ booked an

airline reservation with American Airlines for travel on September 24, 2018, from Denver,

CO,to Dallas, TX,and to Memphis,TN. However, during the HSI interview ofALVAREZ

on October 11, 2018, ALVAREZ stated that he was self-employed as an air conditioning

repair technician, and that he mainly services the Miami, FL area and surrounding suburbs.
         Case 1:18-mj-01186-JJM Document 1 Filed 10/24/18 Page 9 of 14




ALVAREZ also indicated prior travel to Las Vegas, NV,Denver, CO,and Orlando, FL,but

did not mention any travel to Washington, Alaska, Texas, and/or Tennessee.



                           m. REQUESTED INFORMATION


       16.    In my training and experience, I have learned that T-Mobile is a company that

provides cellular telephone access to the general public. I also know that providers ofcellular

telephone service have technical capabilities that allow them to coUect and generate

information about the locations of the cellular telephones to which they provide service,

including cell-site data, also known as "tower/face information" or "cell tower/sector

records." Cell-site data identifies the "cell towers" (i.e., antenna towers covering specific

geographic areas) that received a radio signal from the cellular telephone and, in some cases,

the "sector" (i.e., faces of the towers) to which the telephone connected. These towers are

often a half-mile or more apart, even in urban areas, and can be 10 or more miles apart in

rural areas. Furthermore, the tower closest to a wireless device does not necessarily serve

every call made to or from that device. Accordingly, cell-site data provides an approximate

location of the cellular telephone but is typically less precise than other types of location

information, such as E-911 Phase II data or Global Positioning Device("GPS")data.



       17.    Based on my training and experience,I know that T-Mobile can collect cell-site

data about the SUBJECT PHONE. I also know that wireless providers such as T-Mobile

typically collect and retain cell-site data pertaining to cellular phones to which they provide

service in their normal course ofbusiness in order to use this information for various business-

related purposes.
         Case 1:18-mj-01186-JJM Document 1 Filed 10/24/18 Page 10 of 14




       18.    Based on my training and experience, I know that wireless providers such as T-

Mobile typically collect and retain information about their subscribers in their normal course

of business. This information can include basic personal information about the subscriber,

such as name and address, and the method(s) of payment (such as credit card account

number) provided by the subscriber to pay for wireless telephone service. I also know that

wireless providers such as T-MobUe typically collect and retain information about their

subscribers' use of the wireless service, such as records about calls or other communications

sent or received by a particular phone and other transactional records, in their normal course

of business. In my training and experience, this information may constitute evidence of the

crimes under investigation because the information may assist in the identification of where

ALVAREZ travelled and where skimming devices may have been installed on gas station

pumps. The location information, including cell-site data, can be cross-checked against other

travel related information aheady obtained in the case, which can help determine whether

ALVAREZ installed and/or used skimming devices at particular gas stations.




                           IV. AUTHORIZATION REQUEST


       19.    Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.



       20.    I further request that the Court direct T-Mobile to disclose to the government

any information described in Section I ofAttachment B that is within its possession, custody,

or control. Because the warrant will be served on T-Mobile, who will then compile the
          Case 1:18-mj-01186-JJM Document 1 Filed 10/24/18 Page 11 of 14




requested records at a time convenient to it, reasonable cause exists to permit the execution

of the requested warrant at any time in the day or night.



         21.   I further request that the Court order that all papers in support of this

application, including the affidavit and search warrant, be sealed for 60 days, subject to further

order ofthe Court. These documents discuss an ongoing criminal investigation that is neither

public nor known to all of the targets of the investigation. Accordingly, there is good cause to

seal these documents because their premature disclosure may seriously jeopardize that

investigation, including by giving targets an opportunity to destroy or tamper with evidence,

change patterns of behavior, notify confederates, and flee from prosecution.




                                                    Michael L. Hamilton, Special Agent
                                                    United States Secret Service


Sworn and subscribed to before me
this 23'^'^ day of October 2018.



   ^N.               j. t/ccarthy
United States Magistp^e Judge




                                               10
         Case 1:18-mj-01186-JJM Document 1 Filed 10/24/18 Page 12 of 14




                                    ATTACHMENT A
                                 Property to be Searched

       This warrant applies to records and information associated with the cellular telephone
assigned call number (305) 766-7154 ("the Account") that are stored at premises controlled
by T-Mobile ("the Provider"), located at 4 Sylvan Way,Parsippany, NJ 07054.
         Case 1:18-mj-01186-JJM Document 1 Filed 10/24/18 Page 13 of 14




                                     ATTACHMENT B
                          The Items to be Searched for and Seized


I.     Information to be Disclosed by the Provider

       To the extent that the information described in Attachment A is within the possession,
custody, or control ofthe Provider, including any information that has been deleted but is still
available to the Provider or that has been preserved pursuant to a request made under 18
U.S.C. § 2703(f), the Provider is required to disclose to the government the following
information pertaining to the Account listed in Attachment A for the time period October 1,
2017, to the present:

       1. The following information about the customers or subscribers of the Account:

              a. Names(including subscriber names, user names, and screen names);

              b. Addresses (including mailing addresses, residential addresses, business
                  addresses, and e-mail addresses);

              c. Local and long distance telephone connection records;

              d. Records of session times and durations, and the temporarily assigned
                 network addresses (such as Intemet Protocol ("IP") addresses) associated
                  with those sessions;

              e. Length of service (including start date) and types of service utilized;

              f. Telephone or instrument numbers (including MAC addresses. Electronic
                 Serial Numbers("ESN"), Mobile Electronic Identity Numbers("MEIN"),
                 Mobile Equipment Identifier ("MEID"); Mobile Identification Number
                 ("MIN"), Subscriber Identity Modules ("SIM"), Mobile Subscriber
                 Integrated Services Digital Network Number ("MSISDN"); Intemational
                 Mobile Subscriber Identity Identifiers ("IMSI"), or Intemational Mobile
                  Equipment Identities("IMEI");

              g. Other subscriber numbers or identities (including the registration Internet
                 Protocol("IP") address); and

              h. Means and source ofpayment for such service (including any credit card or
                  bank account number)and billing records.
        Case 1:18-mj-01186-JJM Document 1 Filed 10/24/18 Page 14 of 14




      2. All records and other information (not including the contents ofcommunications)
         relating to wire and electronic communications sent or received by the Account,
         including:

             a. the date and time ofthe communication,the method ofthe communication,
                and the source and destination of the communication (such as the source
                and destination telephone numbers (call detail records), email addresses,
                and IP addresses); and

             b. information regarding the cell towers and sectors through which the
                 communications were sent and received.




n.    Information to be Searched for and Seized by the Government

      All information described above in Section I that constitutes evidence of violations of
18 U.S.C. § 1029(a)(1), 1029(a)(4), and 1344 by any user of the Account during the period
October 1, 2017, to the present.
